FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE PASCUAL VICENTE-SIMON,                      No. 11-73888

               Petitioner,                       Agency No. A099-579-243

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Jose Pascual Vicente-Simon, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal of the immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal. Our jurisdiction is governed by


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence adverse credibility

determinations. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Vicente-Simon’s ineffective assistance of

counsel claim because Vicente-Simon failed to exhaust the claim in his direct

appeal to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(court lacks jurisdiction to review claims not raised to the agency); see also

Puga v. Chertoff, 488 F.3d 812, 815-16 (9th Cir. 2007) (indicating that ineffective

assistance of counsel claims must be raised in a motion to reopen before the BIA).

      Vicente-Simon’s motion to take judicial notice is denied. See Fisher v. INS,

79 F.3d 955, 963-64 (9th Cir. 1996) (en banc) (court’s review is limited to the

administrative record).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Vicente-Simon’s testimony and his supporting

documents regarding the injuries he sustained, the reason he was targeted, and

whether he saw his father after the second kidnaping. See Shrestha, 590 F.3d at

1048 (adverse credibility finding was reasonable under the totality of the

circumstances); see also Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007).

Vicente-Simon’s explanations do not compel a contrary conclusion. See Lata v.


                                           2                                     11-73888
INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony,

Vicente-Simon’s asylum and withholding of removal claims fail. Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  11-73888